Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 22, 2021

                                          No. 04-20-00264-CR

                                      Montrail Thomas BUTLER,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR6323
                            Honorable Stephanie R. Boyd, Judge Presiding


                                            ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

        Appellant’s notice of appeal was filed on May 6, 2020. On May 12, 2020, the trial court
appointed Judith Wemmert to represent appellant on appeal. Appellant’s brief, due September 3,
2020, has not been filed. This court notified Ms. Wemmert of the deficiency on September 18,
2020 and required her to file a response by September 28, 2020. TEX. R. APP. P. 38.8(b)(2). We
received no response. Therefore, on October 14, 2020, we issued an order abating this case to
the trial court for an abandonment hearing. Our order instructed the trial court to answer the
following questions:

           (1) Does appellant desire to prosecute his appeal?

           (2) Is appellant indigent? If appellant is indigent, the trial court shall take such
           measures as may be necessary to assure the effective assistance of counsel, which
           may include the appointment of new counsel.

           (3) Has appointed or retained counsel abandoned the appeal? Because sanctions
           may be necessary, the trial court should address this issue even if new counsel is
           retained or substituted before the date of the hearing.
        On October 30, 2020, Ms. Wemmert, filed a first motion for extension of time. On
November 12, 2020, the trial court filed its findings of fact from the abandonment hearing. The
trial court found: (1) appellant desires to continue his appeal, (2) he is indigent, and (3)
Ms. Wemmert has not abandoned the appeal.

        On November 16, 2020, this court granted Ms. Wemmert’s motion for extension of time
and ordered her to file appellant’s brief no later December 20, 2020. Our order
cautioned Ms. Wemmert that further requests for an extension of time would be
disfavored. Ms. Wemmert did not file appellant’s brief. Accordingly, on January 7, 2021, this
court issued an order informing Ms. Wemmert that if she failed to file appellant’s brief no later
than January 18, 2021, she would be ordered to appear and show cause why she should not be
held in civil or criminal contempt or otherwise sanctioned. Our order directed the Clerk of this
court to serve a copy of this order on Ms. Wemmert by regular United States mail and by
certified mail, return receipt required, to provide the trial court with a copy of the order.
Ms. Wemmert did not file the brief.

        On January 22, 2021 and January 28, 2021, this court contacted Ms. Wemmert’s office as
a matter of courtesy to enquire about the late brief. Ms. Wemmert did not file the brief, a motion
to extend time, or return this court’s calls.

        We therefore ORDER Judith Wemmert to appear on March 24, 2021 at 10:00 a.m.,
before a panel consisting of Chief Justice Martinez, Justice Alvarez, and Justice Valenzuela to
show cause why she should not be held in criminal contempt and civil contempt of this court
or otherwise sanctioned for violating this court’s January 7, 2021 order by failing to file
appellant’s brief by January 18, 2021. Ms. Wemmert is advised she has a right to be represented
by counsel at the show cause hearing and the proceedings will be recorded by a certified court
reporter.

       In accordance with the Texas Supreme Court’s emergency orders in response to the
COVID-19 pandemic, the hearing will be held through the Fourth Court of
Appeals’ Zoom license. Ms. Wemmert will receive a separate e-mail that will contain a link for
the hearing. Ms. Wemmert and her counsel, if any, are admonished as follows:

       1. The link to Zoom is only for Ms. Wemmert and her counsel, if any, and is not
       to be shared with any other person. Ms. Wemmert and her counsel, if any, will
       need a computer or other electronic device with a camera, a microphone, and
       access to the Internet. If Ms. Wemmert and her counsel, if any, intends to present
       any exhibits during the hearing, any such exhibits must be electronically filed by
       noon on the day before the hearing.

       2. The hearing will be live streamed to the Court’s YouTube channel for the
       benefit of the public. The hearing can be accessed using the following link:
       https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A

       3. Ms. Wemmert and her counsel, if any, are encouraged to familiarize
       themselves with the Zoom platform. The Clerk of the Court will
       contact Ms. Wemmert no later than the week before the hearing to verify
       connectivity and equipment.

        4. Ms. Wemmert and her counsel, if any, must wear court-appropriate attire and
       choose an appropriate background.
       We further ORDER the Clerk of this court to effect personal service of this order
on Ms. Wemmert as soon as possible and serve a copy of this order on her by first class U.S.
mail and by certified mail, return receipt requested.

         This order does not dispense with Ms. Wemmert’s continuing obligation to prepare and
file a brief on appellant’s behalf.

       Entered on this 22nd day of February, 2021.


                                                                PER CURIAM

ATTESTED TO: ________________________________
                MICHAEL A. CRUZ,
                Clerk of Court